NO. 07-10-0135-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JULY 22, 2010


                                DONALD EARL COLLINS,

                                                                Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                   Appellee
                          _____________________________

           FROM THE 249TH DISTRICT COURT OF JOHNSON COUNTY;

          NO. F42536; HONORABLE D. WAYNE BRIDEWELL, PRESIDING


                                         Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       We have before us a rather novel question posed by Donald Earl Collins. After

the State succeeded in having his community supervision or probation revoked, he

asked the trial court to grant him credit on his ten-year prison sentence equal to the time

he sat in prison while serving a different sentence. The trial court granted him some

relief but not all that he sought. We affirm the judgment.
      Background

      The circumstances before us involve two distinct driving while intoxicated

offenses for which appellant was prosecuted simultaneously.         One resulted in his

conviction and imprisonment (Conviction A). The other resulted in his conviction and

probation (Conviction B). The two sentences were then ordered to run concurrently. As

a condition of appellant’s probation, he was required to particate in a substance abuse

program. While serving his prison sentence for Conviction A, the State sent appellant to

the program in question. He refused to participate in it. Instead, he, as opposed to the

State, moved to have his probation revoked. Nothing transpired with regard to his

motion, though. Several months later, the State filed its own motion, which was heard

by the trial court. That resulted in the revocation of appellant’s probation and sentence

to prison for Conviction B. Before sentencing, though, appellant asked the court to

credit him with time spent serving Conviction A. The trial court refused that as well as

his request for credit for the period beginning from the time he moved to revoke his own

probation. The trial court did grant him credit, though, from the time the State filed its

motion.

      Jail Time Credit

      Simply put, appellant wants his Conviction B sentence to be credited for time

spent serving his Conviction A sentence. At most, the period contemplated should

begin either at the time he began serving his Conviction A sentence or at the time he

moved to revoke his probation. Because both issues before us are premised on that

contention, we consider them together.



                                            2
       It is true that a defendant normally is entitled to credit for the time he spends

confined while awaiting the adjudication of a motion to revoke. Ex parte Bates, 978
S.W.2d 575, 577-78 (Tex. Crim. App. 1998). Yet, seldom, if ever, is it the defendant

that seeks to have his probation terminated. The desire to end probation usually is that

of the State. But, whether it is the State or the defendant that moves for revocation is

unimportant to our resolution of this appeal. This is so because a condition precedent

to the validity of either argument is non-existent, that condition being compliance with

art. 42.03 §2(a) of the Texas Code of Criminal Procedure.

       Through art. 42.03 §2(a), the legislature directed that in all criminal cases, “the

judge of the court in which the defendant is convicted shall give the defendant credit on

the defendant’s sentence for the time that the defendant has spent . . . in jail for the

case, other than confinement served as a condition of community supervision, from the

time of his arrest and confinement until his sentence by the trial court . . . .” TEX. CODE

CRIM. PROC. ANN. art. 42.03 §2(a)(1) (Vernon Supp. 2009) (emphasis added). As can

be seen, the plain wording of the provision mandates that the defendant receive credit

for the time spent jailed before his conviction. But, of import is the phrase “for the case”

appearing in the statute. From its location in the edict, the credit at issue relates not just

to any time the defendant spent incarcerated before conviction. Rather, it is the time

one is incarcerated for the case in which he is ultimately tried and convicted. See

Martinez v. State, No. 13-04-0085-CR, 2005 Tex. App. LEXIS 6000 at *8 (Tex. App.–

Corpus Christi July 28, 2005, no pet.) (not designated for publication) (stating that the

trial court must award credit for time served in the same offense and not time spent

serving a sentence in an independent cause).

                                              3
       According to the record before us, appellant was not jailed for the crime

underlying Conviction B prior to the time the trial court revoked his probation. Indeed,

his plea bargain excluded that since he was granted probation; that is, he was not

supposed to go to jail for having committed that offense. Instead, his imprisonment

arose from the sentence levied in response to Conviction A.                     Consequently, the

circumstances at issue do not fit those contemplated by art. 42.03 §2(a)(1).                     And,

because of that, it matters not who filed the motion to revoke.1

       Appellant’s issues are overruled, and the judgment of the trial court is affirmed.



                                                       Brian Quinn
                                                       Chief Justice



Publish.




       1
          As for those complaints founded upon due process, they were not preserved since they were not
made below. See Gonzalez v. State, 301 S.W.3d 393, 400-01 (Tex. App.–El Paso 2009, no pet.)
(requiring an appellant to preserve his due process complaints for appeal by asserting them at trial).
                                                  4